Oo NN NY NY NY NY NY NO fF FF FP PP KF PP PF PP FS
oN AO AN BW NY KB CO OHO BON BD nH FF WN YY &

Oo men NHN nH F&F WY NY =

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 1 of 32

 

 

 

 

 

 

 

 

——FILED ——— RECEIVED
——— ENTERED wn SERVED GN
COUNSEL/PARTIES OF RECORD
Dawn D. Dillon Estate(s) & The United States JAN 31 2020
& the Principal Creditors/Governmen
& :Dawn-Denice: Dillon, AKA Dawny D
presented by: special personal appearance Co Us OrsTRICT cou RT
. D. Dillon, Chief Magistrate & I.A.B. & BY: DEPUTY
Military, Probate & Bankruptcy Court
& the united States of America

TTY: 702-277-7417

Fax: 1-877-697-7669

email:theunitedStatesforAmericaGov@mail.com

Consumer Transaction number 1975-1980-2018 translated to: Docket number 2:19-MS-
67: provides proof for public recordation of these proceedings which began in the fiscal
cycle of 2018/2019 and continue in the fiscal cycle of 2020. For this is strickly for
recordation purposes only fora COURT OF RECORD.

RE: IN THE UNITED STATES OF AMERICA FOR THE JUDICIAL DISTRICT OF
THE UNITED STATES C/O DISTRICT OF NEVADA UNITED STATES DISTRICT
COURT C/O

INTHE CAPITAL FOR UNITED STATES OF AMERICA AIRPORT & AVIATION CAPITAL
BANKRUPTCY CIRCUIT THE UNITED STATE SUPERIOR|ISUPREME COURT FOR THE
CAPITAL DISTRICT FOR COLUMBIA THE UNITED STATES OF AMERICA TAX &

REVENUE COURT

INTHE MAIDENMATIER FOR:

DILLON, WILLIAM, BECKHAM, FATHER

DILLON, DAWN, D, PROBATE ESTATE CHILD aoa (P)O MERGED
» BETTY, BERNICE, MAIN True beneficial equitable title holder

DILLON, BETTY, BERNICE, MOTHER ; -
THE UNITED STATES OF AMERICA, USAAF ‘Dawa Denioe: Dillon

WATCH TOWER BIBLE AND TRACT ) Creditor & Docket # 19-00107-BTB
SOCIETY OF PENNSYLVANNIA, Watch) Consumer transaction # 2:19-MS-67

. . 24 HOUR DEMAND NOTICE
Tower Bible and Tract Society of ) PRAECIPE FOR PERSONAL
Pennsylvania, Jehovah’s Witnesses & all ) SUMMONS EXTRAORDINARY
known and unknown, et al ) T OF EXECUTION

? ” INVOLUNTARY BANKRUPTCY

) FOREIGN PROCEEDINGS &

RESIDENT DEBTOR/DEFENDANT (S). ACTION, FINAL ORDER, FINAL
DECREE & FINAL EVICTION &
) FINAL NOTICE OF FOREIGN
) JUDGMENT & ENFORCEMENT
24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 1

INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
NON NO NYO YN NY NN N NY — FF FY SF PF FP PE SK
oN ON On BRB WN KH OD OO TBAT KH Hn FF WY NY FF O&O

Oo eon DN OW F&F WN

 

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 2 of 32

OFFICIAL FINAL DECREE & PARTITION NOTICE FOR BANKRUPTCY & FAMILY PROBATE
ADMINISTRATION ACTION OFFICIAL CITATION & COMMAND FOR FINAL DECREE &
PARTITION NOTICE FOR ESTATE DIVORCE PUBLICATION FINAL DECREE & NOTICE OF
MANDATORY & COMPULSORY FAA 341 STATUS CONFERENCE

 

FINAL NOTICE OF WARRANT & CITATION:

For the above named Defendants upper and lower case subjects and their estates/Estates/ESTATES are all
hereby given notice of these bankruptcy and insolvency proceedings. For this IS DEFENDANTS: 24 HOUR
DEMAND NOTICEPRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY
WRIT OF EXECUTION INVOLUNTARY BANKRUPTCY FOREIGN
PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT& ENFORCEMENT.

| For Defendants: did no had respond to No Response Notice to the: This is The Watch
| Tower Bible and Tract Society Jehovah’s Witnesses (JW) 48 hour Demand Notice &

Eviction & Revocation of all records the Watch Tower & Tract Society & Jehovah’s
Witnesses have of DAWN D DILLON FDCPA Attached is an “Invoice & Notice of

| Settlement & Foreign Judgment” No response notice & Amended immediate notice.

For there have been 3 notices sent, please see Proof 1 & 2.

For | do declare that | have been trespassed and human trafficked by the Defendants. For the
corruption is evidenced throughout all the proceedings with no response see citations:

| ACQUIESENCE.

For if the Defendants & those who are known or unknown have had unjust enrichment

| from my TRUST, Estate and or used my name aka Estate as a member, Parishioner and

or congregant for their unjust gain a return of those funds are demanded. For | declare

| that! do not consent. For the Defendants were sent an eviction, revocation off my

Estate. For the Demand notice included return of all my records which | was given no

| response. For the SOX act requires an accounting immediately. For the Privacy Act

protects my identity and those records are in fact my properties. For | donot anya
lease or a contract with the Defendants. For if they are using something that was

| obtained from my age of 12 thru 17 | was not at an age of for an enforceable contract.

For | rescind any contractual agreement that the Defendants thought they may or may
not have had with Personal Family Household, PFH or myself. For this shall include the:
RESIDENT DEBTOR/DEFENDANT (S) and any others known or unknown. For the
Defendants are suspect of parking on my Estate using forms from a time I was raped,

| pillaged and terrorized by a deceptive organization. For the Defendants: have trespassed

& Human trafficked my PFH and myself.

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
NO NN NY NY NY NY NN NO = = HS Be Re OS eS eS ee
on NAN ON BR WY NY S-& OF OO CO AI DH NH FB W HO HH OC

oOo eo NO AH HR WY NY =

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 3 of 32

For I paid for a Baptism at the age of 12 thinking the world was going to end and if I
wasn’t a baptized member I would die. For at age 12 you are easily influenced and
impressionable. For the bases of baptism come from a fear of dying. For I never did

| have a full knowledge of the doctrines & judicial policies. For had I known that 3 Elders

could privately question my first sexual encounter at use their position of power to
integrate me as though I was the guilty party and place judgment on my mind body and
soul of which as haunted my PFH and Myself for 82 fiscal cycles aka other term used by
you maybe 41 years. For that tremendous amount of time that has passed could be
considered a lifetime. For I have not had my Family to bond with and flourish as a
whole. For I have been raped, pillaged and robbed of the attention and love from my
Family and shamed beyond what anyone should have ever had to endure. For this being
notarized as an Affidavit of Statement of Facts of which I personally attest to being
the truth under oath and perjury, ...including the Proof 1 & 2 for my convenience.
For I have been damaged long enough.

For in Proof 1 & 2 I sent in my annulment of Baptism with no response. For the age of
12 is not at a discernable age to have had an understanding a judicial process and the
repercussions of being an outcast with the social rejection & shunning from your Family
and Friends. For the pain and suffering for a lifetime the remedy and relief are far greater
than just an annulment. For there are damages, costs fees and expenses. Treble and
eElder Act are now valid. For not only was I shunned for years but I was tortured with
the guilt of feeling shameful by the incident of date rape. For the incident that happened
was not known to me for years as date rape. For I blamed myself and carried guilt,
shame and a broken heart without my families support. For the Defendants judicial
policies was a bully policy against a minor. For when in the Elders’ position of power:
the questioning of a child at the age of 17 is considered a minor. The Elders were in a
position of power to exile me from my Family. For they gave judgment on me for a
sexual act that I didn’t even know wasn’t my fault that it had happened. For I told them I
had taken so many drugs they should have given them a tip that this guy was a drug
dealer and alerted the police. For I was too young to know what this sexual encounter
was and to know there was no penetration. For I did not know what sex was because I
was a virgin. For I gave the 3 Elders the full details of this sexual act and the drugs that
Ricky Romans had given to me. For I was honest and mad that my Mother made me go

. in and talk to these 3 men about this matter.

For my Mother is older and I want a relationship with her and you are responsible if I

| don’t have closure with my Mother. For there will be more damages beyond what has
accrued. For Defendants: are to send my Mother, Family & their congregation the
annulment of the Baptism and an apology. For this I will consider a reduction on the

| settlement. For if this is not done immediately I will not consider a reduction on the
settlement.

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 4 of 32

For the American Psychological Association compares the pain of social rejection: As far
as the brain is concerned, a broken heart may not be so different from a broken arm.

https://www.apa.org/monitor/2012/04/rejection

https://www.criminaldefenselawyer.com/crime-
penalties/federal/rape.htmhttps://www.stopbullying.gov/bullying/what-is-
bullyinghttps://www.psychologytoday.com/us/basics/bullyinghttps://www.interpol.i
nt/en/Crimes/Terrorism

 

The terrorist’s tactics are akin to Hitler and Nazism — gossip& social shunning s a form of
terrorism. Peer victimization within the Proof 1 of notices & Proof 2 reflects the no
response notices. Silence is Fraud.

https://books.google.com/books?id=TT Y vFZZOynEC&pg=PA295&lpg=PA295&dq=te
rrortand+bullyu+the+outcastt+psychological&source=bl&ots=dKcnV 7Brzx&sig=ACfU
3U3m4B0ZvIDISU6Wj-

Uhkg AFLX9jQ&hl=en&sa=X &ved=2ahUKEwimp9363KznAhV TuS4KHY WQC-
oQ6AEwDHoECAwQA Q#v=onepage&g=terror%20and%20bullyu%20the%20outcast
%20psychological&f=false

 

 

For there will be no conversion of the miscellaneous case: For the Docket number from
the: UNITED STATES DISTRICT COURT DISTRICT OF NEVADA provides proof
for public recordation of these proceedings which began in the fiscal cycle of 2018/2019
and continue in the fiscal cycle of 2020. Please see proof and no response therfore the
facts are true. Defendants serviced via the United States Postal Service and/or email. For
if there is a conversion it is an attempt to thwart my due process and protections as
congress intended. For the no response to all claims & causes which are now facts &
causes for claims & damages. Silence is Fraud. For emouluments violations will be a
cause for redress sent to the legislature. For there are so many causes for which caused
tort & now more claims. Citations have been served. TIME IS OF THE ESSENSE. No
response and Silence is Fraud.

For: :Dawn-Denice: Dillon is the equitable beneficial title holder of the Dawn D. Dillon
Estates. For: I do not want to be labeled. For if I AM to be labeled then I AM declares
I AM an American State National born in the state & commonwealth of Kentucky and
the Republic of the several states of the united States of America.

For the web site of: :David-Wynn: Miller & my study probe lead me to the quantum
syntax which this link and some citations from this link:
https://dwmlc.com/dwm/pages/category.php?category=1

| For I the Creditor, I AM all adhesion contracts and applications that are repugnant to my
| uninalienable God given rights & the Constitution for the united States of America.

For my intent is to have no deceptive languages such as legalese & color of law.
https://www.justice.gov/crt/deprivation-rights-under-color-law
Title 18 Section 242. For the BAR Counselors and any Nobility Title shall not infringe

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 4
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
Oo ont NH OH FF WN

BO NO NY NYO NY NY NN NN FY YH § FP PF FEF FF SK PF eS
oD ON ON BP WO NY KH CO CO HON KD vA FP WY NY | SO

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 5 of 32

upon my I AM being and God given rights to protect myself and my PFH.

For I AM enforcing my 2"4 amendment rights to bear arms to protect myself using all
the armor that God has given me including the laws of the greatest law book called the
Bible. For the Federal Rules of Procedures, Pacer and Legalese of Foreign languages:
for I have never been given a translator. Ephesians 6: 10-17 link below:
https://www.biblegateway.com/passage/?search=Ephesians+6%3A 10-
17&version=KJV

For the tort against my mind body and soul are a study probe regarding Defendants.

For the BAR Nobility titled/entitlements are hereby abolished and considered Misprision
of treason: 18 U.S. Code 2382 crimes against my PFH and myself & the united States of
America.

https://www.senate.gov/civics/constitution_item/constitution.htm Section 9 wording cut

| and pasted from the senate link:

No Title of Nobility shall be granted by the United States: And no Person holding any
Office of Profit or Trust under them, shall, without the Consent of the Congress, accept of
any present, Emolument, Office, or Title, of any kind whatever, from any King, Prince,
or foreign State.

The National Liberty Alliance web site link:
https://www.nationallibertyalliance.org/two-us-constitutions

 

For within this entire web site is a vast education of the crimes perpetrated on: We the
People reflected in: The Preamble to the Constitution for the United States of America.
Misprision of felony: 18 U.S. Code 4. I Am a target of many crimes & abuse against
myself and my PFH. For my right to bear the armor of GOD is under attack. The an
amendment upholds my rights to put on the armor of GOD and defend & enforce
GOD’S natural laws & words using the common law. For these truths are self-
Evident. We are one Nation under GOD with truth and Justice for all. Ephesians 6:12,
Mark 4:19, John 12:31, Acts 26:18, 1 Corinthians 9:25, 2 Corinthians 11:14, Ephesians
1:21, Ephesians 2:2, Ephesians 3:10, Colossians 1:13. We the People are given
Dominion to enforce GOD’S LAWS USING Natural Law and Common Law: Genesis
1:26-28. For I Am stating facts to defend rights using the Preamble, the Constitution &
the FDCPA as Congress intended abused consumers the enforcement of their rights.
https://en.wikipedia.org/wiki/Constitution of the United States

Marbury v. Madison protects the: We the People of the U.S.A. from Governments &
Officials that enact or pass laws, statutes that are repugnant to the Constitution for the
united States of America. These elected Government Offices are bound by Oaths to the:
The Preamble & the Constitution for the united States of America.

For notice to all Defendants within the joined #’s of these Bankruptcy & Insolvency
proceedings:

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 5
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
NO NO NYO NY NY NN NV NY HF KY SB FF FY SF KF EF S| eS
on DN ON BW NYO KH CO CO mONAN DH HN FP WN YF CO

Oo co nN NWN WV F&F WO NO

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 6 of 32

For this is a demand of all the Defendants’ Proof of Claims within 24 hours. For all

| settlements are to be paid in lawful digital currency. For there are damages & criminal
| causes of actions: RICO & misappropriation of funds by all Defendants. TIME IS OF
| THE ESSENSE.

FDCPA violations. Rape and sexual assault. 10 U.S. Code § 920. Art. 120. Rape and
sexual assault generally. For there may be more crimes and laws to add and I reserve my
rights to add these at any time. For I have been bullied, tresspassed, Human Trafficked
by the Defendants. For the Proclamation on National Slavery and Human Trafficking Prevention Month,
2020 this is declared. For there is a study probe ongoing regarding Human Trafficking, and ongoing discovery
probe. For reserve my rights to add more trespassing laws. For Defendants have trespassed me against which
there is cause for relief & remedy as ama victim ofmany crimes. For] reserve my rights to add further
trespassing laws and any other laws .

| Both Defendants judicial process & their Elders had and continue to conspired to transfer

guilt and blame upon myself the victim & minor at the time of crime and rape of my
innocence. The 18US.C. RICOUSC §§ 1961

httpsy/en.wikipedia.org/wiki/Racketeer_Influenced_and_Corupt_Organizations Act

For within the Docket shall be a Court of Record of my Public Notice of my
AFFIDAVIT OF TRUTH - REPUDIATION AND REVOCATION OF CITIZENSHIP
For I do declare that I am an American State National.

For if settlement is not forth coming a Grand Jury shall prepare an indictment.
For Treble Damages and e-Elder act = double triple the Foreign Judgment invoice

Please see Certificate & PROOF of Service, Citations & PROOF 1 & PROOF 2

CERTIFICATE OF SERVICE

PROOF 1 & 2 were service made by the USPS or fax/email and attached proof is in both
proofs. It is convenient to use email TheunitedstatesforamericaGO V@mail.com for the
Consumer/Creditor Dawn D. Dillon Estate & The United States. FDCPA 15 U.S.C. 1692
(c) & paperwork reduction act 1 copy to the following using USPS:

DEFENDANTS:
1. Watch Tower Bible and Tract Society

Jehovah’s Witnesses (JW)

Attn: Watch Tower Legal Department

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 6
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
on NH HW FP WD YN

‘Oo

10 |
Wh
12
13
14
15 |
16
17
18
19
20 |
21

22
23

24

25 |
26

27 |
28

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 7 of 32

900 Red Mills Rd.

Wallkill, NY 12589-3223

1-845-744-6000

2. WATCH TOWER BIBLE AND TRACT SOCIETY OF PENNSYLVANNIA
ATTN PHILIP BRUMLEY

200 WATCHTOWER DRIVE

PATTERSON, NEW YORK, 12563-2233

Side note: | may or may note make record to the Creditor & Docket # 19-00107-BTB. For
it’s just to identitfy that there are Bankruptcy and Insolvency proceedings.

MIRANDA WARNING “You have the right to remain attorney silent. Anything you say
can and will be used against you in a court of law. You have the right to an attorney. If
you cannot afford an, one will be provided for you. Do you understand the rights I have
just read to you? With these rights in mind, do you wish to speak to me?

The contact Information for Govemment, the Bureau of the United States of America Social Security

Administration, Consulate and USAF) Embassy, Contact the USA|Chief Magistrate and Commissioner,

Secretary of the united States of America, Dawn D. Dillon, IAB, atThe United States of America Social

Security Administration and SSA, Security Division; The United States of America, Capital Complex
Intemational Airport Division, (TAPO”)

TTY: 702-277-7417 TTY Fax: 1-877-697-7669 (thisis nota Free Call)

TTYL: e-mail: theunitedstatesofamericagov@mail.com
SUBSCRIBED, in UTC, 175 t Hour, (DOY’), 2019-

  

united States of America’ UST. IAB, COMME DILLON, DAWN, D,
USAO & ‘Dawn-Denice: Dillon, beneficial equitable title holder, for the
aa Nes Republic for the united States of America

of s pd THE Uy, lp “tag Op
F raBRY Wise Mee
< & * OY On, , %
rss BS %
rei +B
° S&S =

o, iS
‘Ig 1.
G, %
hd FI shakes
88806 gganase®®

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
NO NO NY NH NY NY NY NY NO | | FF KF | KF PF SF ES
on NN ON BP WY NY KH CO Oo Ben HD HH FP WD NY | O&O

oOo Se NN NH FP WW NO

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 8 of 32

JURAT CERTIFICATE
NOTARY/ACKNOWLEDGEMENT
STATE OF NEVADA

CLARK COUNTY

SUBSCRIBED AND SWORN TO OR AFFIRMED BEFORE ME On this 31st Day of
01 AD 2020 Dawn Denice Dillon did personally appear before me, is known to be the
person operating in the capacity for signature described herein, who executed the
foregoing, acknowledge the contents thereof; and executed the same as his free act and

mE o before the undersigned.
ATE: 2020

 

 

“7 \ Notary Seal
‘Kas Signature Saran

NOTARY PUG
STATE OF NEV
£9) Wy Commission Expires: 02-13-2020
“ease Certificate No: 12-7493-4
SEO

  

 

Description of Document

 

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS
EXTRAORDINARY WRIT OF EXECUTION INVOLUNTARY BANKRUPTCY
FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL
DECREE & FINAL EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT &
ENFORCEMENT plus Proof 1 & 2

Document Date 1-31-2020 Number of Pages [ 3S signers other htan above

none Proo de / fe

| 24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL

. EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT
|

 

 
on HN UN HR WY N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 9 of 32

Citations

Creditor maintains the legitmate authority to write and enforce judicial orders and judgements to which you & your subsidaries are
subject. Creditor has personal jurisdiction to enforce the Preamble, and the laws of the Constitution for the United States for
America, Marbury v. Madison, Maritime laws, and International laws. 18 USC 7: Special maritime and territorial jurisdiction
of the United States defined

18 USC 1116b(4) “Internationally protected person” means—

(A) a Chief of State or the political equivalent, head of government, or Foreign Minister whenever such person is in a country other
than his own and any member of his family accompanying him; or

(B) any other representative, officer, employee, or agent of the United States Government, a foreign government, or international
organization who at the time and place concerned is entitled pursuant to international law to special protection against attack
upon his person, freedom, or dignity, and any member of his family then forming part of his household.

28 U.S. Code § 1604 - Immunity of a foreign state from jurisdiction. Subject to existing international agreements to which
the United States is a party at the time of enactment of this Act a foreign state shall be immune from the jurisdiction of the courts of
the United States and of the States except as provided in sections 1605 to 1607 of this chapter.

15 U.S.Code § 1692e — Communication in connection with debt collection(a) Communication with the consumer generally
Without the prior consent of the consumer given directly to the debt collector or the express permission of a court of competent
jurisdiction, a debt collector may not communicate with a consumer in connection with the collection of any debt—(1) at any unusual
time or place or a time or place known or which should be known to be inconvenient to the consumer. (3) at the consumer’s place of
employment if the debt collector knows or has reason to know that the

CFPB BRIEF of AMICUS CURIAE Re: Johnson v. Admiral Investments, LLC case no. No. 17-1298 Although the Bureau and various
other federal agencies have authority to enforce the Act, see 15 U.S.C. § 16921, Congress intended the Act to be “primarily self-
enforcing,” in that “consumers who have been subjected to collection abuses will be enforcing compliance,” S. Rep. No. 95-382, at 5
(1977). An unduly narrow understanding of Article Ill standing would limit the ability of consumers to bring private actions
authorized by the Act and thereby weaken an important supplement to the Bureau’s own enforcement efforts... The Supreme Court
has long held that a plaintiff suffers a concrete and particularized injury when she does not receive truthful information to which she
is entitled by law... Under this standard, a plaintiff’s failure to receive truthful information that she is entitled to receive under
federal law is a concrete and particularized injury

CFPB BRIEF OF AMICUS CURIAE Re: Bock v. Pressler & Pressler, LLP, case no. 15-1056

Although the Bureau and various other federal agencies have authority to enforce the Act, 15 U.S.C. § 1692, Congress intended the
Act to be primarily self-enforcing,” in that “consumers who have been subjected to collection abuses will be enforcing compliance,”
S. Rep. No. 95-382, at 5 (1977)

18 USC 1116b(4) “internationally protected person” means—

(A) a Chief of State or the political equivalent, head of government, or Foreign Minister whenever such person is in a country other
than his own and any member of his family accompanying him; or

(B) any other representative, officer, employee, or agent of the United States Government, a foreign government, or international
organization who at the time and place concerned is entitled pursuant to international law to special protection against attack
upon his person, freedom, or dignity, and any member of his family then forming part of his household.

28 U.S. Code § 1604 - Immunity of a foreign state from jurisdiction. Subject to existing international agreements to which
the United States is a party at the time of enactment of this Act a foreign state shall be immune from the jurisdiction of the courts of
the United States and of the States except as provided in sections 1605 to 1607 of this chapter.

The False Claims Act prohibits a person from making, or conspiring to make, a false record, claim, or statement
concerning the federal government. The penalty for a single violation is a fine from $5,000 to $10,000, plus three
times the amount of damages, which the Government sustains because of the act of that person. 31 U.S.C.A. 8 3729.

McCullochV. Maryland, All State Officials and legislators must take an “oath of fidelity” to the Constitution and the Preamble is
attached to the Constitution

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
Oo me NHN On FP WY YN —

NO NY NO NH NY NN NY NO = | FF FF HF YF Fe Fe S|
oo NI AO ON SF WD NY —|§ OD Oo ON HD HA F&F WY NY —| &

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 10 of 32

18 U.S. Code § 1519 - Destruction, alteration, or falsification of records in Federal investigations and
bankruptcy

12 USC 431a(1) The term “account” means any account intended for use by and generally used by consumers primarily for personal,
family, or household purposes that is offered by a depository institution into which a consumer deposits funds, including demand
accounts, time accounts, negotiable offer of withdrawal accounts, and share draft accounts.

ACQUIESENCE

[a] “Party in interest may become liable for fraud by mere silent acquiescence and partaking of benefits of
fraud.” Bransom v. Standard Hardware, Inc., 874 S.W.2d 919, 1994

McNally v. U.S., 483 U.S. 350, 371-372, Quoting U.S. v Holzer, 816 F.2d. 304, 307

Fraud in its elementary common law sense of deceit... includes the deliberate concealment of material
information in a setting of fiduciary obligation. A public official is a fiduciary toward the public,... and if
he deliberately conceals material information from them he is guilty of fraud.

424 F.2d 1021UNITED STATES v.Horton R. PRUDDEN,No. 28140. . United States Court of Appeals,
Fifth Circuit, April 1970 Silence can only be equated with fraud where there is a legal or moral duty to
speak or where an inquiry left unanswered would b intentionally misleading.

U.S. v. Tweel, 550 F. 2d. 297, 299, 300 (1977)

Silence can only be equated with fraud when there is a legal and moral duty to speak or when an inquiry
left unanswered would be intentionally misleading. We cannot condone this shocking conduct... If that is
the case we hope our message is clear. This sort of deception will not be tolerated and if this is routine it
should be corrected immediately.

Morrison v. Coddington, 662 P. 2d. 155, 135 Ariz. 480(1983).
Fraud and deceit may arise from silence where there is a duty to speak the truth, as well as from speaking
an untruth.

“A bill of attainder is defined to be ‘a legislative Act which inflects punishment without judicial trial’”
“where the legislative body exercises the office of judge, and assumes judicial magistracy, and
pronounces on the guilt of a party without any of the forms or safeguards of a trial, and fixes the
punishment.”

in re De Giacomo, (1874) 12 Blatchf. (U.S.) 391, 7 Fed. Cas No. 3,747, citing Cummings v. Missouri, (1866)
4 Wall, (U.S.) 323

JURISDICTION

“The law requires proof of jurisdiction to appear on the record of the administrative agency and all
administrative proceedings."
Hagans v. Lavine, 415 U. S. 533

"Jurisdiction, once challenged, cannot be assumed and must be decided."
Maine v. Thiboutot, 100 S. Ct. 250

In regard to courts of inferior jurisdiction, “if the record does not show upon its face the facts necessary to
give jurisdiction, they will be presumed not to have existed.” Norman v. Zieber, 3 Or at 202-03

| 24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 10

INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 

 
Oo CoN HN A BW NY

NON NY NY NY NY NY WN N KS YF FP SP FP PP PP eS
on KN MN BP WN KH OO wOeH DN FP WY NY KF O&O

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 11 of 32

US v Will, 449 US 200,216, 101 S Ct, 471, 66 LEd2nd 392, 406 (1980) Cohens V Virginia, 19 US (6 Wheat)
264, 404, 5LEd 257 (1821)

“When a judge acts where he or she does not have jurisdiction to act, the judge is engaged in an act or
acts of treason.”

Zeller v. Rankin, 101 S.Ct. 2020, 451 U.S. 939, 68 L.Ed 2d 326 When a judge knows that he lacks
jurisdiction, or acts in the face of clearly valid statutes expressly depriving him of jurisdiction, judicial
immunity is lost. JURISDICTION: NOTE: it is a fact of law that the person asserting jurisdiction must, when
challenged, prove that jurisdiction exists; mere good faith assertions of power and authority (jurisdiction)
have been abolished.

“Jurisdiction of court may be challenged at any stage of the proceeding, and also may be challenged after
conviction and execution of judgment by way of writ of habeas corpus.”
[U.S. v. Anderson, 60 F.Supp. 649 (D.C. Wash. 1945)]

"The law requires proof of jurisdiction to appear on the record of the administrative agency and all
administrative proceedings." Hagans v Lavine 415 U. S. 533.

Tennessee Coal, Iron & R. Co. v. George, 233 U.S. 354 (1914) “... the right to sue depends, venue is no
part of a right, and whether jurisdiction exists is to be determined by the law of the state creating the court
in which the case is tried. A state cannot create a transitory cause of action and at the same time destroy the
right to sue thereon in any court having jurisdiction although in another state.”

“Once jurisdiction is challenged, the court cannot proceed when it clearly appears that the court lacks
jurisdiction, the court has no authority to reach merits, but rather, should dismiss the action.” Melo v.
US, 505 F2d 1026

“A judgment rendered by a court without personal jurisdiction over the defendant is void. It is a nullity.”
Sramek v. Sramek, 17 Kan. App 2d 573, 576-7, 840 P. 2d 553 (1992) rev. denied 252 Kan. 1093(1993)

“A court cannot confer jurisdiction where none existed and cannot make a void proceeding valid. It is
clear and well established law that a void order can be challenged in any court.” Old wayne Mut, L. assoc
b. McDonough, 205 U.S. 8, 27 S$ Ct 236(1907)

“There is no discretion to ignore lack of jurisdiction.” Joyce v. U.S. 474 2D 215 “Court must prove on the
record, all jurisdiction facts related to the jurisdiction asserted.” Lantana v. Hopper, 102 F. 2d 188;

Chicago v. New York 37 FSupp. 150

“The law provides that once State and Federal jurisdiction has been challenged, it musts be proven.”
Main v Thiboutot, 100 S Ct. 2502(1980)

“Jurisdiction can be challenged at any time,” and “Jurisdiction, once challenged, cannot be assumed and
must be decided.” Basso v. Utah Power & Light Co. 395 F 2d 906, 910

“Defense of lack of jurisdiction over the subject matter may be raised at any time, even on appeal.” Hill
Top Developers v. Holiday Pines Service Corp. 478 So. 2d, 368 (Fla 2™ DCA 1985)

“Once challenged, jurisdiction cannot be assumed, it must be proved to exist.” Stock v. Medical
Examiners 94 Ca 2d 751. 211 P2d 289

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION ii
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
NO NO N NY N NY N YH FF KP FF KF YF FP FS
DN vA B&B WN KB TD OBO WAN BD HA FW NY YF &

oo me N HKD Wn SP W NY

27 |
28 |

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 12 of 32

“There is no discretion to ignore that lack of jurisdiction.” Joyce v. US, 474 F2d 215

“the burden shifts to the court to prove jurisdiction.” Rosemond v. Lambert, 469 F2d 416

 

“a universal principle as old as the law is that a proceedings of a court without jurisdiction are a nullity
and its judgment therein without effect either on person or property,” Norwood v. Renfield, 34 C 329; Ex

parte Giambonini, 49 P. 732

“jurisdiction is fundamental and a judgment rendered by a court that does not have jurisdiction to hear is
void ab initio.” In re Application of Wyatt, 300 P. 132;p Re Cavitt, 118 P2d 846

“Thus, where a judicial tribunal has no jurisdiction of the subject matter on which it assumes to act, its
proceedings are absolutely void in the fullest sense of the term.” _Dilion v. Dillon 187 p27

A court has no jurisdiction to determine its own jurisdiction, for a basic issue in any case before a tribunal
is its power to act, and a court must have the authority to decide that question the first instance.” Rescue
Army v. Municipal Court of Los Angeles, 171 P2d 8: 331 US 549, 91 K, ed, 1666m 67 S, Ct, 1409

“A departure by a court from those recognized and established requirements of law however close
apparent adherence to mere form in methods of procedure which has the effect of depriving one of a
constitutional right, is an excess of jurisdiction.” Wuest v. Wuest, 127 P2d 934, 937.

Loos v American Energy Savers, Inc., 168 Ill.App.3d 558, 522 N.E.2d 841(1988)"Where jurisdiction is
contested, the burden of establishing it rests upon the plaintiff.”

Bindell v City of Harvey, 212 IIl_App.3d 1042, 571 N.E.2d 1017 (1st Dist. 1991) ("the burden of proving
jurisdiction rests upon the party asserting it.").

“Where a court failed to observe safeguards, it amounts to denial of due process of law, court is deprived
of juris.” Merritt v. Hunter, C.A. Kansas 170 F2d 739

Flake v Pretzel, 381 Ill. 498, 46 N.E.2d 375 (1943) "the actions, being statutory proceedings, ... were void
for want of power to make them." "The judgments were based on orders which were void because the
court exceeded its jurisdiction in entering them. Where a court, after acquiring jurisdiction of a subject
matter, as here, transcends the limits of the jurisdiction conferred, its judgment is void."

Armstrong v Obucino, 300 Ill. 140, 143, 133 N.E. 58 (1921) "The doctrine that where a court has once
acquired jurisdiction it has a right to decide every question which arises in the cause, and its judgment or
decree, however erroneous, cannot be collaterally assailed, is only correct when the court proceeds
according to the established modes governing the class to which the case belongs and does not transcend
in the extent and character of its judgment or decree the law or statute which is applicable to it."

In Interest of M.V., 288 Ill.App.3d 300, 681 N.E.2d 532 (1st Dist. 1997) "Where a court's power to act is
controlled by statute, the court is governed by the rules of limited jurisdiction, and courts exercising
jurisdiction over such matters must proceed within the strictures of the statute."

In re Marriage of Milliken, 199 Ill App.3d 813, 557 N.E.2d 591 (1st Dist. 1990) "The jurisdiction of a court
in a dissolution proceeding is limited to that conferred by statute."

Vulcan Materials Co. v. Bee Const. Co., Inc., 101 Ill.App.3d 30, 40, 427 N.E.2d 797 (1st Dist. 1981) “Though
a court be one of general jurisdiction, when its power to act on a particular matter is controlled by
statute, the court is governed by the rules of limited jurisdiction."

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 12
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
NO NO NY NY NHN NY NN NN HH — FF YF KF PF S| EF eS
oOo ND ON ON BR WwW NYO S&B CO CO FHA KD HA FP WN O&O

Oo CoN HD UW FP W NY

 

Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 13 of 32

"The state citizen is immune from any and all government attacks and procedure, absent contract." see,
Dred Scott vs. Sanford, 60 U.S. (19 How.) 393 or as the Supreme Court has stated clearly, “...every man is
independent of all laws, except those prescribed by nature. He is not bound by any institutions formed by

 

his fellowmen without his consent.”

CRUDEN vs. NEALE, 2 N.C. 338 2 S.E. 70 Notification of legal responsibility is "the first essential of due
process of law". See also: U.S. v. Tweel, 550 F.2d.297. "Silence can only be equated with fraud where
there is a legal or mora! duty to speak or when an inquiry left unanswered would be intentionally
misleading.”

[a] “Party in interest may become liable for fraud by mere silent acquiescence and partaking of benefits of
fraud.”
Bransom v. Standard Hardware, Inc., 874 S.W.2d 919, 1994

DUE PROCESS

When a Citizen challenges the acts of a federal or state official as being illegal, that official cannot just
simply avoid liability based upon the fact that he is a public official. In United States v. Lee, 106 U.S. 196,
220, 221, 1 S.Ct. 240, 261, the United States claimed title to Arlington, Lee's estate, via a tax sale some
years earlier, held to be void by the Court. In so voiding the title of the United States, the Court declared:

https://fas.org/sgp/crs/misc/R45732.pdf

 

United States v. Kis, 658 F.2d, 526, 536-537 (,.,ea Cir. 1981); em. Denied,
50

U.S.L.W. 2169; S.Ct. March 22, 1982. ~Indeed, no more than Affidavits is
necessary to make a Prima Facie Case." Seitterv. Seitzer~ 80 Cal Rptr.
688 "Uncontested Affidavit taken as true in Support of Summary
Judgment."

Melorich Builders v. The SUPERIOR COURT of San Bernardino County
(Serbia) 207 Cal. Rptr.47 (Cal.App.4 Dist. 19&4_ ~"Uncontested Affidavit
taken as true in Opposition of Summary Judgment."

Law Notes:
1. Silence constitutes acquiescence and it can equate to fraud for one
who has the duty to respond.

2. Silence constitutes an implied representation of the existence of
the state of facts in question and will operate as an estoppel.
3. "Silence can only be equated with fraud when there is a legal or

moral duty to speak or where an inquiry left unanswered would be
intentionally misleading.~' U.S.v. Tweel, 550 F.2d. 297~ 299 (Sth Crr.
1977), quoting U.S. v. Prudde~ 424 F.2d 1021~ 1032 and Carmine v.
Bowen, 64 A. 932 (1906)

4. "He who is silent when conscience requites him to speak shall be
debarred from speaking when conscience requires him to be silent."
Seaboard Air Line Railway Co. v. D.A. Dorsey, 1932.F1.40867, 149 So.

24 HOUR DEMAND NOTICE PRAECIPE FOR PERSONAL SUMMONS EXTRAORDINARY WRIT OF EXECUTION 13
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDINGS & ACTION, FINAL ORDER, FINAL DECREE & FINAL
EVICTION & FINAL NOTICE OF FOREIGN JUDGMENT & ENFORCEMENT

 
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 14 of 32

PROOF 1
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 15 of 32

Dawn D. Dillon Estate
& The united states & The united states of America
& Principal Creditor/Government

_aka :Dawn-Denice:Dillon
702-277-7417
theunitedstatesforamericagov@mail.com

| Amended Immediate Notice: No Response Notice to the,
COURT NOTICE & 48 hour Demand Notice & Eviction & Revocation of all records
the Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D DILLON

| FDCPA INCLUDING “Invoice & Notice of Settlement & Foreign Judgment”

IN THE UNITED STATES OF AMERICA FOR THE JUDICIAL
DISTRICT OF THE UNITED STATES

Consumer Transaction number : 1975-1980-2018: TBA

DEFENDANT:
‘The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW)
_Attn: Watch Tower Legal Department
900 Red Mills Rd.
Wallkill, NY 12589-3223
1-845-744-6000

No Response Notice to the: This is The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW) 48 hour Demand Notice & Eviction & Revocation of
all records the Watch Tower & Tract Society & Jehovah’s Witnesses have of
DAWN D DILLON FDCPA Attached is an “Invoice & Notice of Settlement &
Foreign Judgment”

No response notice

|For all Defendants known and not known are given this notice of no response notice to
the: COURT NOTICE 48 hour Demand Notice & Eviction & Revocation of all records
the Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D DILLON
‘FDCPA INCLUDING “Invoice & Notice of Settlement & Foreign Judgment.

For the UTC time and the Fiscal Cycles of 2017/2018/2019 are now to reference the time
allowance for settlements.

For again I’ve traveled to Kentucky with hopes of visiting with Mother and she has not
allowed my fellowship. For you can never return the time with my Family settlement
thas been submitted. For the cause of shunning for the wrongful guilt put upon a minor
that was date raped plus Elders didn’t contact authorities about the drugs and sexual
encounter which caused further human trafficketing & harm plus undue shunning by my
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 16 of 32

Family & extended Family. You are to immediately respond with settlement or I will be

_ making a public record and ading the eElder Act and Treble damages. All statements
given past are true because you chose not to respond. All current statements are true if

| there is no response. Silence is Fraud.
For since there has been no response the time frame for response to this no-reponse

_ notice shall be an immediate notice of the fiscal cycle of 2020. For a record of these
proceedings shall commence if there is no response to this notice. For the e-Elder act and

| treble damages shall be an attachment with final foreign judgment. The Creditor’s

" phone number and email are for settlement communication. For had you offered

| settlement the lose of time with my Family would have been less. These are added
causes to settlement. There are over 712 letters and symbols x 1,000 for FDCPA

_ deceptive practices violations 1692k Civil Liabilities = 712,000 x 2 notices now is
roughly 1.4 million in lawful digital currency.

 

Proof of Service

On the Nr — 4 / Chartal of 2020 , I served the forgoing Dawn D. Dillon Estate

| & The united states & The united“States of America & Principal Creditor/Government

To the address of the Resident Debtor Defendant(s) sent 1 copy of the: No Response
Notice to the, COURT NOTICE & 48 hour Demand Notice & Eviction & Revocation of

_all records the Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D
DILLON FDCPA INCLUDING “Invoice & Notice of Settlement & Foreign Judgment’;

‘using the fax number found on the jw.org web site will be used as it is convenient for the
Consumer/Creditor Dawn D. Dillon Estate & The United States. FDCPA 15 U.S.C. 1692
(c) & The paperwork reduction act. Notice has been sent prior with no response in the

fiscal cycles of 2018/2019/2020. A courtesy email will be sent to the General Inquiries as
they can print and forward to the Defendants. TIME IS OF THE ESSENSE.

Resident Debtor Defendants:
| The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW)
‘Attn: Watch Tower Legal Department
900 Red Mills Rd.

Wallkill, NY 12589-3223
1-845-744-6000

fax number: (845) 306-0200.

CONTACT LOCAL REPRESENTATIVE

‘General Inquiries
‘Hospital Information Services (International Office) 1 Kings Drive TUXEDO PARK NY 10987-5500
‘UNITED STATES HIS@jw.org +1 718-560-4700 +1 718-560-4709 (Fax)

‘Regards YW, / 3 /K hours, minutes & seconds for the fiscal cycle of,our Lord, 2020
GREAT SEAL ant g ae

(SIGNA opt TED STA,
Dawn D. Dillon Estate & The united states & Principal GreMitetl Vepungat,
::Dawn-Denice:Dillon, Judicial Official é s sae %
& The united states of America = 8 ix Ve
702-277-7417 6: Vi¥S
Theunitedstatesforamericagov@émail.com 3 2 * & #3
| g ¢ =

2

®§eeacae

| %
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 17 of 32

From: Dawn Dillon dawndilionsells@gmail.com
Subject: Please forward to JW Legal Department
Date: January 16, 2020 at 3:40 PM
To:, his@jw.org
|

 

| POE

JW amended no
|respon...ice.pdf
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 18 of 32

From: send@mail.efax.com
Subject: Successful transmission to 18453060200. Re: Attn: Watch Tower Legal Department
Date: January 16, 2020 at 3:28 PM
To: dawndillonsells@gmail.com

Grkax

Your fax was successfully sent to 18453060200 by eFax.

 

 

Fax Details

Reference Id: JW immediate no response notice
Date: 2020-01-16 23:28:56 (GMT)

Number of Pages: 4

Length of Transmission: 290 seconds

If you have any questions, please visit our online help center or contact Customer
| Support.

Thank you for choosing eFax.

Sincerely,
The eFax Team

Tip: Switch to an annual plan - it's like getting 2 months free every year! Call (800) 958-
2983 or email helo@mail.efax.com.

 

 

 

‘pownloed the App: 0) [> Follow ue f wW Oo

© 2020 j2 Global, Inc. and affiliates. All rights reserved.
eFax is a registered trademark of j2 Global, Inc. and affiliates.
6922 Hollywood Bivd., Los Angeles, CA 90028

 

 

 

 

This account is subject to the terms listed in the eFax Customer Agreement.

 
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 19 of 32

Dawn D. Dillon Estate

_ & The united states & The united states of America

& Principal Creditor/Government
aka :Dawn-Denice:Dillon

| 702-277-7417
~ theunitedstatesforamericagov@mail.com

No Response Notice to the,

| COURT NOTICE & 48 hour Demand Notice & Eviction & Revocation of all records

the Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D DILLON
FDCPA INCLUDING “Invoice & Notice of Settlement & Foreign Judgment”

IN THE UNITED STATES OF AMERICA FOR THE JUDICIAL
DISTRICT OF THE UNITED STATES

Consumer Transaction number : 1975-1980-2018

 

DEFENDANT:

_ The Watch Tower Bible and Tract Society

Jehovah’s Witnesses (JW)

Attn: Watch Tower Legal Department
900 Red Mills Rd.

Wallkill, NY 12589-3223
1-845-744-6000

No Response Notice to the: This is The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW) 48 hour Demand Notice & Eviction & Revocation of
all records the Watch Tower & Tract Society & Jehovah’s Witnesses have of
DAWN D DILLON FDCPA Attached is an “Invoice & Notice of Settlement &
Foreign Judgment”

No response notice

For all Defendants known and not known are given this notice of no response notice to
the: COURT NOTICE & 48 hour Demand Notice & Eviction & Revocation of all
records the Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D

DILLON FDCPA INCLUDING “Invoice & Notice of Settlement & Foreign Judgment.
For the UTC time and the Fiscal Cycles of 2017/2018/2019 are now to reference the time

_ allowance for settlements.
For the time frame for response to this no-reponse notice shall be 720 hours of the fiscal

cycle of 2020. For a record of these proceedings shall commence if there is no response

| to this notice. For the e-Elder act and treble damages shall be an attachment with final

foreign judgment. The Creditor’s phone number and email are for settlement
communication.
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 20 of 32

. Proof of Service
On the K Td Y, | &, S38 of 2019, I served the forgoing Dawn D. Dillon Estate

 

| & The united states & The united states of America & Principal Creditor/Government

To the address of the Resident Debtor Defendant(s) sent 1 copy of the: No Response

| Notice to the, COURT NOTICE & 48 hour Demand Notice & Eviction & Revocation of

all records the Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D
DILLON FDCPA INCLUDING “Invoice & Notice of Settlement & Foreign Judgment”;

_ using the USPS to do the service & their term called certified mail shall be used as it is

convenient for the Consumer/Creditor Dawn D. Dillon Estate & The United States.

' FDCPA 15 U.S.C. 1692 (c) & The paperwork reduction act.

Resident Debtor Defendants:
The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW)

_ Attn: Watch Tower Legal Department

900 Red Mills Rd.
Wallkill, NY 12589-3223
1-845-744-6000

        
   

rards 8), (8.23
“CZ eee
(GIGNATUREY

hours, minutes & seconds for the fiscal cycle of our Lord, 2019
GREAT SEAL

   

' Dawn D. Dillon Estate & The united states & Principal Creditor/Government

:Dawn-Denice:Dillon, Judicial Official

' & The united states of America

102-277-7417

' Theunitedstatesforamericagov@émail.com

peanestea
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 21 of 32

 

 

Fed<Office.
I
December 31, 2019 14:48 Page: 1
Receipt #: 0199546228
VISA #: OOOROIDINA2ID
2019/12/31 14:46
Qty Description Amount
2 _— Seif Serve Scan 8.5x11/14, 11x17 0.98
SubTotal 0.98
Taxes 0.07
Total 1.05

The Cardholder agrees to pay the Issuer of the charge
card in accordance with the agreement between the
Issuer and the Cardholder.

9648 KENWOOD AD
BLUE ASH,OH 45242
(513) 793-7870: *‘
www.FedExOffice.com

Tell us how we're doing and receive

$7 off your next $40 print order

at fedex.com/welisten or 1-800-398-0242
Offer Code:___ Offer expires 06/30/2020

By submitting your project to FedEx Office or by
making a purchase in a FedEx Office store, you
agree to all FedEx Oifice terms and conditions,
including limitations of liability. Request a copy
of our terms and conditions from a team member

or visit fedex.com/officeserviceterms for details.

Please Recycle This Receipt
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 22 of 32

af

Fedi=s<Office.

December 31, 2019 14:17 Page: 1
Receipt #: 0198549222
VISA #: XXXXXXXXXXXX4220

 

 

2019/12/31 14:03

Qty Description Amount

2 PNG B&W S/S 8.5x11 & 8.5x14 0.26

2 PNG Baw S/S 8.5x11 & 8.5x14 0.26

6 ES B&W S/S White 8.5 x11 0.78
SubTotal 1.30
Taxes 0.09
Total 1.39

The Cardholder agrees to pay the Issuer of the charge
card in accordance with the agreement between the
Issuer and the Cardholder.

9648 KENWOOD RD
BLUE ASH,OH 45242
(513) 793-7870 |
www.FedExOffice.com

Tell us how we're doing and receive

$7 off your next'$40 print order

at fedex.com/welisten or 1-800-398-0242
Offer Code:__ Offer expires 06/30/2020

By submitting your project to FedEx Office or by
making a purchase in a FedEx Office store, you
agree to all FedEx Office terms and conditions,
including {imitations of liability. Request a copy
of our terms and conditions from a team member
or visit fedex.com/officeserviceterms for details.

Piease Recycle This Receipt
USPS.com® - USPS Tracking® Results 1/16/20, 2:49 PM
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 23 of 32

USPS Tracking” FAQs >

Track Another Package -+

Get the free Informed Delivery® feature to receive

automated notifications on your packages Learn More

(https://reg.usps.com/xsell?
app=U: psTools&refchomepageBanner&appURL=hittps %3A %2F% 2Finformeddelivery.usps.com/box/pages/intro/st

Remove X

Tracking Number: 701830900001 25919050

Your item has been delivered to an agent at 11:09 am on January 3, 2020 in WALLKILL, NY
12589.

&Y Delivered

January 3, 2020 at 11:09 am

Delivered, To Agent in

WALLKILL, NY 12589 U.S. Postal Service™
CERTIFIED MAIL® RECEIPT

  

 
   

 

 

  
  
 

 

     

 

     

 

 

     
 

 

  
 
  

 

 

    
 

Way Thor ee

 

 

Get Updates \ a Dom aa cr sues
a i ATE ean our reer lean rs rel he
i er EP LA L. USE.
~™ oul y
Text & Email Updates ru (8 * CCANORER ae
extra Services & Fa8s (chook bax, add feo pain YN
rj ET rletum Rsceiat hartoapy) $_ '
£3 | Ci Retum Recaipt (eleotranio) $ ox *
, (2) | CCertited man Restricted Delivery $_$n. i Here \
Tracking History 1 | Dladut signature Required ssa — PIE |
ClAdutt Signature Restisted Delvary $ pe 3 Pan,
e Postage $01.55 ( \ Tk, wd
Product Informatio aa ‘Total Postage anid Fass oy. 12/31/2019
ion c
« & #4 1S NG NS
ri {
a
rT

ba WALA Read
Seeless\ Qh 7 Vew Vor aoe A

PS Form 3800, April 2015 PSN 7530-02-000-9047 See Reverse for Instructions

 

 

     

Can’t find what you’re looking for?

tps://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70183090000125919050%2C Page 1 of 2
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 24 of 32

PROOF 2
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 25 of 32

COURT NOTICE
&

48 hour Demand Notice & Eviction & Revocation of all records the Watch
Tower & Tract Society & Jehovah Witnesses have of DAWN D DILLON
FDCPA
INCLUDING “Invoice & Notice of Settlement & Foreign Judgment”

IN THE UNITED STATES OF AMERICA FOR THE JUDICIAL
DISTRICT OF THE UNITED STATES

 

wei
ow Wo THE uray”

 

+, "n,

¢ e st Tete, A, %
DAWN D. DILLON ESTATE & s oS") NO Ha
THE UNITED STATES & z é Rey: Xy/ 183
PRINCIPAL eri wtyS Pa
CREDITOR/GOVERNMENT 4 '% aoe ai $
~ “woo $
702-277-7417 i CO

. . “lta,
dawnd.dillon@mail.com

Consumer Transaction number : 1975-1980-2018

DEFENDANT:

| The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW)

_ Attn: Watch Tower Legal Department
900 Red Mills Rd.

_ Wallkill, NY 12589-3223
1-845-744-6000

This is The Watch Tower Bible and Tract Society
Jehovah’s Witnesses (JW)
48 hour Demand Notice & Eviction & Revocation of all records the Watch
Tower & Tract Society & Jehovah’s Witnesses have of DAWN D DILLON
FDCPA

Attached is an “Invoice & Notice of Settlement & Foreign Judgment”
Events

_ In Louisville, Kentucky I think the Kingdom Hall was located in Okolona. The

~ documents and books from The Watch Tower Bible and Tract Society, Jehovah's
Witness were published in New York, NY or I was lead to believe there was aa

| society in New York, NY that based themselves as the authority for such

| doctrines/belief system of which my Mother administered my attending kingdom

sv
Gain
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 26 of 32

halls as the advise of such Elders that were ordained at these Kingdom Halls. At
these Kingdom Halls, my Mother & myself purchased the distribution of
Watchtower and Awake publications as consumers.

‘In 1974 & I was 12 when I was baptized Jehovah Witness (JW). The Elders preached

& I was led to believe a doctrine that Armageddon was to be in 1975 and if I weren't
‘baptized I would die. 1975 passed and there was no Armageddon so I thought. The
only Armageddon was to come and was inflicted by the JW’s actions.

|In the year of our Lord 1980 I was taken by my Mother without the consent of my
Father; in front of 3 Elders; Elder Barton, Elder Ploktner (spelling?) and Elder
|Ledford. I’ve been told these Elders have all passed away. These 3 Elders used their
Positions of power in order to interrogate me in a room alone at age 17 as if!
‘committed acrime. These 3 Elders position of power intimidated me to a point of
.confession and exposing details that were intimate details of my Prom night & dates
I had with an older man age of 29 years old. Of which, I was a virgin. It was date
rapped but at the time I wasn’t aware that the date was date rape at age 17 years
old. Considering I was 17 and I KENTUCKY this is under legal age & I was a minor.
'To be clear these 3 Elders were in positions of POWER such as the ELDERS were
entrusted to have with the Watchtower and Awake Society. These 3 Elders
discussed & asked questions that were personal & were directed towards a minors
sexual experience. These questions were inappropriate of which the ELDERS ina
position of power had abused their position of power to administer undo Judgment.
The Elders should never have discussed any sexual oriented verbiage or questioning
and acted as presumed authority and misguided use of power over a 17 year old
victim. This is now considered a rape of a 17 years mind set and sexual assault.
This was pronography and pornographic mental abuse against a minor. I was
crushed beyond repair and felt rapped again having these 3 Elders interrogate me
about my first sexual encounter and at age 17 years old this is a criminal action
made by the JW’s and I am a victim. I was dis-fellowshipped afterwards & this
further victimized me my entire life. What is a lifetime of pornographic slander
worth? I was never given any forms or letter formal dis-fellowshipping me. I was
shunned and tormented by my Family all my life. It is 2018 now and 41 years later.
My Mother still shuns me harshly and my other Brothers who weren't baptized are
loved and associate with my Mother and my Brother and her Family. I’m the one
shunned even during my teenage years prior to moving away. I moved away to
avoid the pain and trauma this caused me. I’ve not had my Family all these years.
How can you get those years back? I’ve been harmed and tortured, terrorized and
further victimized by this shunning. This affected my relationships my entire life,
livelihood and every aspect of my entire life. Not having the support of a loving
Family has harmed me beyond repair. The Invoice is attached in Exhibit 2.

1. The reason I got Baptized was I thought I was gonna die, false doctrine. |
didn’t want to be in a religion that lied to me.

2. Misrepresented the truth about Armageddon & 1975, FDCPA violations.
Unfair practices...make a consumer believe... was a consumer who paid to
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 27 of 32

be baptized and gave time and energy going door to door preaching and
giving of my time and energy investing in such a false doctrine/belief system.

3. Unfair practices, slander, privacy act against a minor & rap, terrorists
because the shunning has caused current terrorists and harassment and
trauma of family members. Pornographic cruelty against a minor.

4, The JW’s are not to make public this Notice nor are they to contact my Family
members only to annul the dis-fellowship action and annul the baptism
officially. Send a Notice to my Mother and Brother immediately stating that
because of the age of DAWN D DILLON & circumstances they are annulling
the baptism and the Dis-fellowship is Void AB initio as if it never happened.
The shunning of DAWN D DILLON is forever removed.

5. 1,000 per letter symbol in this notice shall be administered immediately or

FURTHER ACTIONS & lawful means shall be forth coming.

There is no exemption for victimizing and terrorizing a rap victim.

All records that the JW’s have of Dawn D Dillon are to be administered to her.

The representative at JW’s organization would not give me his name. He said

| would have to get records from the Elders that Dis-fellowshipped me. Plus

he made it clear the Elders & or congregation probably wouldn’t give them to
me. I told him they were dead. This gentleman made it clear that my records
belonged to the Watch Tower and Tract Society. 1 am evicting my records

from the Watch Tower and Tract Society and revocation any of these records.

These records are to be returned to me immediately. Not doing so isa

violation of my privacy & further rape against myself and my personal family

and household, PFH. FDCPA further violations shall be added and continued
until this Demand Notice is adhered to immediately.

ON

| This is your 48 hour Demand Notice & Eviction & Revocation of all records the

Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D DILLON
FDCPA

The above mentioend are evicted from all Dawn D. Dillon’s premises, property,
‘documents, instrumentalities, rolls, tax rolls, & lists. Any sort of violations into the

| United States will be an additional criminal charge, which are forth coming. If you
|have any further action and want to challenge the United States, and me you will file
‘this action in the District of Columbia United States within 48 hours. If you do not
' file a Proof of Claim within 48 hours this matter is ceased. Please, see evidence
Dawn D. Dillon is the administrator of DAWN D DILLON’S Social Security
' Account and Owner of DAWN D DILLON’S Birth Records. Dawn D. Dillon has

| Military Status and Article III capacity. Dawn D. Dillon is the court of competent
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 28 of 32

| jurisdiction and the Judicial Official administering the Final Order for Eviction and

_ Foreign Judgment. 18 USC 116b(4) Internationally protected person, 28 U.S. Code

| § 1604 — Immunity of a foreign state from jurisdiction. Private right of action
CFPB of AMICUS CURIAE RE: Robin v. Spokeo, Inc. case no. 11-56843, 15 U.S.C.

-§ 16921, Congress intended the Act to be primarily self-enforcing,” in that

' “consumers who have been subjected to collection abuses will be enforcing

compliance,” CFPB BRIEF OF AMICUS CURIAE Re: Bock v. Pressler & Pressler,

LLP, case no. 15-1056.
Miranda warning

¢ You have the right to remain silent and refuse to answer questions.

- Anything you say may be used against you in a court of law.

¢ You have the right to consult an attorney before speaking to the police and
to have an attorney present during questioning now or in the future.

¢ Ifyou cannot afford an attorney, one will be appointed for you before any
questioning if you wish.

* Ifyou decide to answer questions now without an attorney present, you
will still have the right to stop answering at any time until you talk to an
attorney.

¢ Knowing and understanding your rights as I have explained them to you,
are you willing to answer my questions without an attorney present.

This action includes any affilation and subordinates and spellings of Jehovah Witnesses
and or the Watch Tower & Awake Society et al, all are hereby served by Dawn D. Dillon
and/or DAWN D DILLON & the UNITED STATES using the above address as follows:
USPS MAILING to the above address is suffficent service for this COURT NOTICE &
ACTION; Certificate of Service and/or Affidavit of Service shall be done by Dawn D.
Dillon using the USPS certificate of mailing with return receipt as this is convenient

for the Consumer, FDCPA U.S. Code 1692 c (a)(1). Please see, Citations Exhibit 1 &

Invoice Exhibit 2 attached.

MY FIRM HAND enters THIS PERSONAL DECREE & ORDER

And EXECUTED this E43L 31.3/ -day for the year of our Lord, {WO INT Sy,

pect ek eae,

s oe $ 4°, 9
tho ighteen (2018 Fg Gt NOTES..
Man. CLL , Fe
| hr. 4+ GREAT SEAL ig i
(SIGNATURE) 2s

Dawn D. Dillon JUDICIAL OFFICIAL
& THE UNITED STATES OF AMERICA

2 »
& ATTORNEY GENERAL FOR THE STATE % ““Qawy 0.0

\ . . - e ee
dawnd.dillon@mail.com 4, ease
¢ ' \

4
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 29 of 32

Exhibit 1

Citations
, FDCPA 15 USC 1692 F (8)
Using any language or symbol, other than the debt collector’s address, on any envelope when
_ communicating with a consumer by use of the mails or by telegram, except that a debt collector may use
his business name if such name does not indicate that he is in the debt collection business.

' FDCPA U.S. Code 1692 c (a)(1). (€)Communication with the consumer generally Without the prior consent
of the consumer given directly to the debt collector or the express permission of a court of competent
‘jurisdiction, a debt collector may not communicate with a consumer in connection with the collection of
any debt—

:(1) at any unusual time or place or a time or place known or which should be known to be inconvenient to
the consumer. In the absence of knowledge of circumstances to the contrary, a debt collector shall
assume that the convenient time for communicating with a consumer is after 8 o’clock antemeridian and

before 9 o'clock postmeridian, local time at the consumer's location

‘18 USC 1116b(4) “Internationally protected person” means—

|(A) a Chief of State or the political equivalent, head of government, or Foreign Minister whenever

such person is in a country other than his own and any member of his family accompanying him; or
(B) any other representative, officer, employee, or agent of the United States Government, a foreign
government, or international organization who at the time and place concerned is entitled pursuant
to international law to special protection against attack upon his person, freedom, or dignity,
and any member of his family then forming part of his household.

28 U.S. Code § 1604 - Immunity of a foreign state from jurisdiction. Subject to existing
international agreements to which the United States is a party at the time of enactment of this Act a
foreign state shall be immune from the jurisdiction of the courts of the United States and of the States
except as provided in sections 1605 to 1607 of this chapter.

CFPB BRIEF OF AMICUS CURIAE Re: Robins v. Spokeo, Inc. case no. 11-56843

“This private right of action serves as an important supplement to the Bureau's own enforcement
efforts. An unduly narrow conception of Article III standing would limit consumers’ ability to exercise
this private right of action.”

CFPB BRIEF OF AMICUS CURIAE Re: Bock v. Pressler & Pressler, LLP, case no. 15-1056
Although the Bureau and various other federal agencies have authority to enforce the Act, 15 U.S.C. §
1692l, Congress intended the Act to be primarily self-enforcing,” in that “consumers who have been
subjected to collection abuses will be enforcing compliance,” S. Rep. No. 95-382, at 5 (1977)

UCC 9-102(a)(26)

"Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily
for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii)
the collateral is held or acquired primarily for personal, family, or h1
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 30 of 32

Exhibit 2

| This is your 48 hour Demand Notice & Eviction & Revocation of all records the
Watch Tower & Tract Society & Jehovah Witnesses have of DAWN D DILLON
FDCPA

“Invoice & Notice of Settlement & Foreign Judgment”

1. Written Notice of annulment of the baptism of Dawn D. Dillon
distributed to & mailed to the congregation that Betty Bernice Dillon &
Michael M. Dillon attend. Also, mailing personally to the Betty Bernice
Dillon & Michael M. Dillon an official apology & acknowledgement of
wrongdoing. The contents of this action are a private matter.

2. Victim damages 500,000,000 million in lawful digital currency. How
much is 41 years of shunning and shame worth? That’s a lifetime of
slander!

3. Over 2,000 in letters & symbols has been written FDCPA violations
misrepresentations & so forth: 2,000 x 1,000 = 2,000,000 lawful digital
currency.

4. Treble damages shall be further coming if there is not a settlement
within 48 hours.

5. All documents and records of Dawn D. Dillon are the exclusive property
of Dawn D. Dillon and are to be returned to Dawn D. Dillon immediately.
An email of intent shall be forth coming within 48 hours or further
actions shall be forth coming with further damages attached.

MY FIRM HAND enters THIS PERSONAL DECREE & ORDER

And EXECUTED thigf 3 / -day for the year of our Lord, two etn
= ‘Y) 8% “te,

Thousand eighteen (2018). < Sal NO: Bae %
: Fe NG

J 79 “63
Adin Mh GREAT SEAL : 5 i Yi 3
(SI TURE) tei ig
Dawn D. Dillon JUDICIAL OFFICIAL  % G& ¢
AND THE UNITED STATES OF AMERICA % “Qy, o ~~ =
AND ATTORNEY GENERAL FOR THE STATE “2, “Men D: Neo :
Dawnd.dillon@mail.com %, ro

 

4,
“Oman

Within 48 hours; an email of intent for settlement and Demands shall be forth coming
from the JW’s using dawnd.dillon@mail.com Distribution of lawful digital currency shall
commence immediatley using wiring instrucitons sent via email.
Case 2:19-ms-00067 Document 8 Filed 01/31/20 Page 31 of 32

U.S. Postal Sera ese
CERTIFIED MAIL® ia

. pu elue Mail Only

ole MUclat mr Cenane re our website’ ae ees rer

Certified Mall Feo

 

 

Gra Servioas & Fees (check baw, add faa as appropriats) |."
Liretum Receipt (hardcopy) $__

 

 

 

 

7016 2290 0000 £284 £480

PS. aon Rete rae eca aS Se ee leary See Reverse a ere

OFFICIAL USE

 

 

SS SSeS SRS si SSSS SSSR esses ssessssaSsss

CPU MINT MART N SMOKE SHOP
4705 S$ DURANGO DR STE 115
LAS VEGAS

89147-8162
314904-5597
(800)275-8777

12/24/2018 3:38 PM

 

Basasissrssscnssesssssssssessesessences

 

Product Sale Final
Description aty Price
Boutonni ere $1.00
(Unit Price:$0. 50)
First-Class 1 $0.71
Mail
Letter
(Domestic)

(WALLKTLL, NY 12589)
(Wel ght:0 Lo 1.20 Oz)
(Estimated Delivery Date)
{Thursday 12/27/2018)

Certified $3.45
(@GUSPS certified Mail #)
(70182290000062896880)

Return 1 $2.75

Receipt

(QQUSPS Return Receipt #)
(9590940219906123370791)

 

 

Tota} $7.91
Cash $10.00
Change ($2.09)

Text your tracking number to 28777
(2USPS) to get the latest status,
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or call 1-800-222-1811.

All sales final on stamps and postage
Thank you for your business

Note: Priority Mail Express refund
restrictions in effect for mailing
dates Dec. 22 - 25

Bill @: 840-28900357-1-2365657-2
Login ID: CLERK2
USPS.com® - USPS Tracking® Reaute 2:19-ms-00067 Document 8 Filed 01/31/20 Page 32 of 32 12/31/18, 9:52 AM

U S Pp S Tra re ki n g° FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Remove X

Tracking Number: 70182290000062896880

Expected Delivery on
MONDAY

, _ by
31 se® —8:00pmo

Y Delivered

December 31, 2018 at 10:52 am
Delivered, To Agent
WALLKILL, NY 12589

Get Updates \/

 

Text & Email Updates Vv

 

Tracking History

 

Product Information

 

See Less NW

2qpee

https://tools.usps.com/go/TrackConfirmAction?tLabels=70182290000062896880 Page 1 of 3
